DETAILED ACTION

	A restriction requirement was mailed in this application on 4/15/2022. Applicant subsequently contacted the Examiner to indicate that claims 28-33 had been omitted from the requirement and to express the opinion that clams 26 and 27 (Groups II and III, respectively) were not sufficiently different from claims of group I to warrant restriction. The Examiner agreed to issue a second restriction requirement after reviewing the claims, therefore the restriction requirement of 4/15/2022 is WITHDRAWN and replaced by the following requirement in which claims 27-33 have been added to group I, and claim 26 remains as group II, as discussed below.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-25 and 27-33, drawn to a DNA vector comprising: 
a Streptococcus pyogenes Cas9 (SpCas9) coding sequence operably linked to a first transcriptional control element;
a single guide RNA (sgRNA) expression cassette comprising a targeting sequence cloning site and a sgRNA coding sequence operably linked to a second transcriptional control element; and
a selectable marker operably linked to a third transcriptional control element, and to cells comprising the vector (Claims 1-23), a method of using the vector to make a cell (claims 24 and 27), and a cell made by the method (claim 25).

Group II, claim(s) 26, drawn to lepidopteran insect cell wherein FDL function is reduced enough to reduce the cells ability to synthesize insect-type, paucimannosidic N-glycans (M3Gn2+/-Fuc) to less than 10% of total, as determined by MALDI-TOF-MS profiling of glycan structures.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of lepidopteran U6 promoter recited in claims 6-10.  Applicant must elect either a S. frugiperda U6 promoter, or a T. ni U6 promoter.  If Applicant elects a T. ni U6 promoter, then Applicant must elect a single promoter from SEQ ID NOS: 51 and 53-55. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 5 and 28.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group II lacks unity with group I because independent claim 1 and independent claim 26 recite no common feature. It is noted that there is no requirement in claim 26 (Group II) for the recited cell to have been made by any method involving the DNA vector of claim 1. The cell  of claim 26 could be generated by administration of an inhibitor of FDL, such as a small molecule or an siRNA. Moreover, it would have been obvious to have mad such a cell in view of the teaching of the prior art.  For example,  Okada et al (2010, of record) disclosed the study of N-glycosylation pathways in lepidopteran cells (abstract), and also indicated that it was reasonable to assume that insect cells can be engineered by knockout of FDL (page 1155, left column middle of first full paragraph). Therefore, it would have been obvious to have made lepidopteran cells lacking FDL expression in order to study N-glycosylation, as a complement to the studies of Okada. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635